Citation Nr: 0735251	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  06-08 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for right knee 
degenerative joint disease, post-operative meniscectomy and 
chondroplasty of the patella and medial femoral condyle, 
currently evaluated as 20 percent disabling prior to November 
23, 2005, and beginning February 1, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 1974 
and November 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In January 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's increased 
rating claim.

The veteran last underwent a VA Compensation and Pension 
examination in November 2004.  The report on the examination 
shows that the examiner did not fully address all of the 
principles set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995) in that there was no discussion as to whether the 
veteran has any additional functional impairment due to such 
factors as weakened movement, excess fatigability, or 
incoordination or any additional limits on functional ability 
on repeated use or during flare-ups.  In addition, VA 
treatment records show that after the VA examination the 
veteran underwent surgery on his right knee in November 2005, 
for which he was assigned a temporary total evaluation under 
38 C.F.R. § 4.30 (2007).  Given the deficiency in the 
November 2004 VA examination report and in light of the 
veteran's recent surgery, the Board finds that he should be 
afforded a new VA Compensation and Pension examination to 
ascertain the current level of severity of his service-
connected right knee disability.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2007) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.

Lastly, at the hearing, the veteran testified that he was 
last seen for his right knee in the Little Rock VA Medical 
Center (MC) in December 2006.  Thus, the evidence of record 
shows the veteran has received continuing outpatient 
treatment at the Little Rock VAMC in Arkansas.  Ongoing 
medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (providing that VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain VA treatment 
records from the VAMC in Little Rock, 
Arkansas dating since March 2006.

2.  The RO/AMC should schedule the 
veteran for a VA joints examination to 
determine the current severity of his 
service-connected right knee degenerative 
joint disease, post-operative 
meniscectomy and chondroplasty of the 
patella and medial femoral condyle.  The 
veteran's claims files should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings, including 
range of motion in degrees, should be 
reported in detail.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

The examiner should describe the extent 
of any weakness, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and interference 
with sitting, standing and weight-
bearing.  The examiner is also asked to 
identify any objective evidence of pain 
or functional loss due to pain, including 
limitation of motion due to pain.  The 
examiner should also express an opinion 
as to whether there would be additional 
limits on functional ability on repeated 
use or during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion.  If this 
is not feasible, the examiner should so 
state.

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



